Title: To George Washington from Major General Thomas Mifflin, 9 March 1777
From: Mifflin, Thomas
To: Washington, George



My dear General
Reading [Pa.] 9th March 1777

I had the Honor to write to you by General Gates and since that Time by Express—My last enclosed some Sketches of Regulations in the Q.M. Gs. Department, which requird your Excellencys Examination; and, if approvd, some fixd Time for being set in Motion. I have not heard of the Receipt of either Letter.
By Order of Congress I have receivd 450,000 Dlrs towards the Purchase of Horses Wagons & Forage; all which Articles are now providing with as much Haste as possible. Agreeable to your Orders I writ to Mr Snickers for 50 Wagons wth 4 Horses each but gave him no Direction to purchase Forage as I had some Time before the Receipt of your Excellencys Letter employd a Gentlemen in that Quarter to purchase for me.
I sent, three Days ago, from this place 12 fine Teems & shall dispatch 16 more in a Day or two for your Camp. At Lancaster I find some Difficulty to procure any Horses or Wagons; the purchase of Horses for the Troops by many different Hands without Limitation or Discretion has almost ruind us. I do not wish to find Fault with any Gentlemens Conduct nor do I mean to do it: but most certainly there has been very great Mismanagement in the purchase of the Light Horse. Horses have risen near 50 P. Cent in One Month.
I have receivd many Complaints from Trenton Bordentown & Burlington against Mr Francis Wade & Co. who recvd Orders from your Excellency at Morris Town to purchase Forage & provisions in these

places. I am well informd that his Conduct is very exceptionable & injurious to the Service; but have had no Opportunity of examining into the several Complaints against him—perhaps a Letter from your Excellency to him directing the most moderate Behaviour in future may be of Use—he is an active industrious Man but I fear wants Discretion.
Last Night two of my Clerks arrivd here from Morris Town in Order to settle my Accounts which I shall immediately set about—I will lose no Time in finishing them & in compleating all my Buisiness & shall wait on you as soon as I possibly can for futher Orders.
I have Intrenching Tools already finishd Sufficient for the next Campaign—The Tomhawks or Hatchets go on well—20,000 are now ready to be deliverd. The Ammunition Wagons come in fast and I hope we may have three Weeks longer to prepare for Mr Howes Reception—In that Time I am confident the severall Articles requird in the Q.M.G. Department will be ready.
I have sent 50000 Dls. to Mr Wadsworth 50000 to Mr Hughes, 50000 to Mr Biddle & 50000 to Major Abeel which will enable those Gentlemen to go on for some Time with their Buisiness. I am with much Attachment Your Excellencys Ob. Friend & Obt Ser.

Tho. Mifflin


Congress, very unexpected, have honord me with Advance of Rank. I wish I may have it in my power to make my Exertions keep pace with their Honors.

